Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 10 January 2022. This is a notice of allowance in response to the appeal filed on 1/10/2022.
Claims 1-20 are currently pending and hereby allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jacob Beers (Reg. No. 68,574), via email on April 25, 2022.
1. (Currently Amended):  A system for controlling autonomous vehicles in a predetermined area, the system comprising:
	a processor and a non-transitory computer readable storage medium storing instructions that, when executed by the processor, cause the system to:
- estimate a present mobility demand indicative of the estimated number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area  by applying a trained model of the predetermined area to data indicative of historical transportation need and data indicative of context data that affects the transportation need in the predetermined area,
- determine a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups,
- generate a query for a pick-up coordinate for each of the preferred activities and a drop-off coordinate query for coordinates related to the preferred activities for each user group and their respective region by matching the set of activity preference scores with the estimated present mobility demand, 
- predict transportation demand in the predetermined area, based on the queries and a stored set of coordinates for user groups and activities, by determining the list of possible pick-up coordinate and drop-off coordinate combinations,
- generate a number of transportation need requests based on the predicted transportation demand including the list of possible pick-up coordinate and drop-off coordinate combinations and the estimated number of pick-up demands at the present time stamp, wherein each transportation need request comprises at least a time stamp, a pick-up coordinate, a drop-off coordinate, a user group indication, is tagged with a pick-up venue category from a contextual map database based on the pick-up coordinate, and is tagged with a drop-off venue category from the contextual map database based on the drop-off coordinate, and
- control the autonomous vehicles based on the predicted transportation demand by causing the autonomous vehicles to distribute in the predetermined area based on the number of transportation need requests thereby simultaneously reflecting both historical mobility demand and expected user activity preferences,
wherein the data indicative of the context data that affects the transportation need in the predetermined area includes the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups.

2. (Previously Presented):  The system according to claim 1, wherein the instructions further cause the processor to select the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on randomly selecting the estimated number of pick-up coordinate and drop-off coordinate combinations from the list.

3. (Previously Presented):  The system according to claim 1, wherein the instructions further cause the processor to select the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on weighted sampling of the estimated number of pick-up coordinate and drop-off coordinate combinations from the list.

4. (Previously Presented):  The system according to claim 1, wherein the instructions further cause the processor to:
- calculate adaptation factors for a further area not comprised in the predetermined area based on at least area size and population  density at places of interest,
- scale the model properties used for modelling of past mobility demand for the predetermined area to the further area for forming a domain-adapted model, and
- use the domain-adapted model for determining past estimated mobility demand for the further area.

5. (Previously Presented):  The system according to claim 1, wherein the modelling of past estimated mobility demand for forecasting the present mobility demand is performed based on deep learning architectures and context data.

6. (Previously Presented):  The system according to claim 1, wherein modelling of past estimated mobility demand is performed based on continuously updated data received for a recent time period.

7. (Previously Presented):  The system according to claim 1, wherein the instructions further cause the processor to:
for each transportation need request, provide a list of transportation options based on the pick-up coordinate and the drop-off  coordinate, and travel preference attributes for the respective user group.

8. (Previously Presented):  The system according to claim 7, wherein the instructions further cause the processor to provide the transportation options based on traffic situation data and contextual information data regarding the predetermined area.

9. (Previously Presented):  The system according to claim 7, wherein the instructions further cause the processor to:
- select one of the transportation options based on user group transportation acceptance scores indicative of the preferred mode of transportation for the user group, wherein the transportation need requests further includes the selected transportation option.

10. (Previously Presented):  The system according to claim 9, wherein the instructions further cause the processor to adapt the user group transportation acceptance score based on context data affecting transportation properties.

11. (Previously Presented):  The system according to claim 9, wherein the instructions further cause the processor to:
- calculate adaptation factors for a further user group not comprised in the set of user groups based on similarity scores between the region associated with the further user group and the region associated with a user group in the set of user groups,
- determine a user group activity preference and transportation preference, based on the adaptation factors, and
- scale the forecasted mobility demand based on the adaptation factors.

12. (Currently Amended):  A computer program product comprising a non-transitory computer readable medium having stored thereon instructions for causing a processor to control autonomous vehicles in a predetermined area, the computer program product comprising:
- instructions causing the processor to estimate a present mobility demand indicative of the number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area by applying a trained model of the predetermined area to data indicative of historical transportation need and data indicative of context data that affects the transportation need in the predetermined area,


- instructions causing the processor to generate a pick-up coordinate query for each of the preferred activities for each user group and their respective region by matching the set of activity preference scores with the estimated present mobility demand,
- generating a drop-off coordinate query for coordinates related to the preferred activities, and
- instructions causing the processor to predict transportation demand in the predetermined area, based on the queries and a stored set of coordinates for user groups and activities, by determining a list of possible pick-up coordinate and drop-off coordinate combinations,

- instructions causing the processor to control the autonomous vehicles based on the predicted transportation demand by causing the autonomous vehicles to distribute in the predetermined area based on the number of transportation need requests thereby simultaneously reflecting both historical mobility demand and expected user activity preferences,
wherein the data indicative of the context data that affects the transportation need in the predetermined area includes the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups.

13. (Currently Amended):  A system for controlling autonomous vehicles in a predetermined area, the system comprising:
- a demand forecasting module comprising instructions stored in a memory and executed by a processor to cause the processor to estimate a present mobility demand indicative of the number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area by applying a trained model of the predetermined area to data indicative of historical transportation need and data indicative of context data that affects the transportation need in the predetermined area,
- a sampling module comprising instructions stored in the memory and executed by the processor to cause the processor to:
- determine a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups,
- generate a pick-up coordinate query for each of the preferred activities for each user group and their respective region and a drop-off coordinate query for coordinates related to the preferred activities by matching the set of activity preference scores with the estimated present mobility demand, and
- predict transportation demand in the predetermined area, based on the 

- a control unit configured to:
- control the autonomous vehicles based on the predicted transportation demand by causing the autonomous vehicles to distribute in the predetermined area based on the number of transportation need requests thereby simultaneously reflecting both historical mobility demand and expected user activity preferences,
wherein the data indicative of the context data that affects the transportation need in the predetermined area includes the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups.

14. (Currently Amended):  The system according to claim 13, wherein the signal comprising the transportation need requests is provided for further decision support tools, transportation simulation frameworks, or distributing autonomous vehicles in the form of autonomous vehicles or human assisted self-driving vehicles in the predetermined area.

15. (Previously Presented):  The system according to claim 13, further comprising:
- a travel option recommender module comprising instructions stored in the memory and executed by the processor to cause the processor to provide a list of transportation options for each of the pairs of pick-up coordinates and drop-off coordinates,
- a user group behavior module comprising instructions stored in the memory and executed by the processor to cause the processor to provide user group travel preference attribute scores indicative of a distribution of preferred modes of transportation for the user groups, and
- a choice model module comprising instructions stored in the memory and executed by the processor to cause the processor to select one of the listed transportation options from the travel option recommender module based on the user group travel preference attribute scores for every one of the transportation need requests,
wherein the transportation option is included in the transportation need request signal.

16.	(Currently Amended):  The system according to claim 1, wherein the plurality of autonomous vehicles comprise a plurality of autonomous vehicles distributed about the predetermined area responsive to the signal indicative of the transportation need requests to meet the transportation need requests at the present time stamp.

17.	(Canceled)

18.	(Currently Amended):  The computer program product according to claim 12, wherein the plurality of autonomous vehicles comprise a plurality of autonomous vehicles distributed about the predetermined area responsive to the signal indicative of the transportation need requests to meet the transportation need requests at the present time stamp.

19.	(Canceled)

20.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC 112
Applicant’s amendments to claims 1 and 12-13 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 1-16 and 18 under 35 U.S.C 112 is withdrawn.  

The following is an examiner’s statement of reasons for allowance:
35 USC 101
The human mind is incapable of controlling autonomous vehicles as these features cannot practically be performed in the mind, therefore the claims are no longer directed to a mental process.
The following is an examiner’s statement of reasons for allowance:
35 USC 103 Prior Art

The closest prior arts of record are Gkiotsalitis et. al. ("Gkiotsalitis "), U.S. Patent Publication No. 9953539 to Malaviya ("Malaviya "), U.S. Patent Publication No. 20170024531 to Gibson et al. ("Gibson"), U.S. Patent Publication No. 20190206009.
Gkiotsalitis teaches a method for providing a demand-responsive transportation system. Mobility trace data of collaborative individuals is received. According to Gkiotsalitis, the clusters of individuals are generated based on mobility-activity patterns of the collaborative individuals and a mobility-activity model for each of the clusters is defined. Non-collaborative individuals are then assigned to the clusters using a combinatorial optimization problem. An Origin-Destination (OD) demand is determined from the clusters including the collaborative and the non-collaborative individuals. At least some of the non-collaborative individuals are re-allocated to different ones of the clusters using an approximation function that learns from an observed OD and the mobility trace data of the collaborative users. The mobility-activity models are trained based on the re-allocation of the non-collaborative individuals to different ones of the clusters. An OD database (OD-DB) including a current OD demand determined from the trained mobility-activity models is maintained. The OD-DB is queried with a geographic location and time so as to receive information from the OD-DB about the current OD demand for the geographic location and time. Control actions are issued to vehicles in a fleet of the transportation system using real-time information about the fleet and the information about the current OD demand from the OD-DB.
Malaviya is directed to the pathway generation unit 220 which is configured to develop one or more simulated pathways for simulated individuals, objects and/or equipment. These pathways may be generated based on behavior models. The simulated pathways may be used in aggregate to determine the feasibility of various layout options, etc. The accuracy of the simulations may be refined over time, for example, by reviewing simulated pathways against actual pathways. The pathway generation unit 220 may be configured to generate visualizations using electronic map structures that may be updated in real or near-real time, for example, in response to received information or updated contextual profiles. For example, such an electronic map structure may be overlaid and/or otherwise superimposed on to existing facility maps such that location features may be more readily identified, such as accessibility, doors, width of hallways, location of equipment and/or facilities
	None of the above prior art explicitly teaches matching the on-demand transport with the mobility activity patterns thereof, and as such, does not disclose the feature of "generate a query for a pick-up coordinate for each of the preferred activities and a drop-off coordinate query for coordinates related to the preferred activities for each user group and their respective region by matching the set of activity preference scores with the estimated present mobility demand", and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
04/25/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623